DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "rigidity" in line 2 and it is an indefinite limitation since “rigidity” is a relative term and it is unclear what is considered as “rigid” since the relative values or comparisons with respect to “rigid” are unknown in the claims since no frame of reference is present to define the degree of rigidity.
Claim 2 recites the limitation “flexible” in line 4 of page 7 and it is an indefinite limitation since “flexible” is a relative term and it is unclear what is considered as “flexible” since the relative values or comparisons with respect to “flexible” are unknown in the claims since no frame of reference is present to define the degree of flexibility.
Claim 10 recites the limitation "rigidity" in line 5 of page 8 and it is an indefinite limitation since “rigidity” is a relative term and it is unclear what is considered as “rigid” since the relative values or comparisons with respect to “rigid” are unknown in the claims since no frame of reference is present to define the degree of rigidity.
Claim 12 recites the limitation “flexible” in line 1 and it is an indefinite limitation since “flexible” is a relative term and it is unclear what is considered as “flexible” since the relative values or comparisons with respect to “flexible” are unknown in the claims since no frame of reference is present to define the degree of flexibility.
Claim 16 recites the limitation "rigidity" in line 3 and it is an indefinite limitation since “rigidity” is a relative term and it is unclear what is considered as “rigid” since the relative values or comparisons with respect to “rigid” are unknown in the claims since no frame of reference is present to define the degree of rigidity.
Claim 19 recites the limitation “flexible” in line 2 and it is an indefinite limitation since “flexible” is a relative term and it is unclear what is considered as “flexible” since the relative values or comparisons with respect to “flexible” are unknown in the claims since no frame of reference is present to define the degree of flexibility.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiFonzo et al. (DiFonzo US 2013/0233762).

1: DiFonzo teaches a case (electronic device cover 32) having an interior space (space within 32, capable of stowing an unclaimed electronic article, see Figure 3) for stowing an electronic article, the case comprising a structural support member that provides rigidity to the case (Figure 1, where fiber-reinforced plastic structure 10 is used in providing support for structures such as cover 32, paragraph 0020, 0022) and is composed of an RF transparent material to permit the passage of wireless signals through the case (fiber reinforced structure 10 may include multiple portions such as segment 12 and segment 14, each of which may be formed using a different type of fiber, such as segment 12 formed from a non-radio-transparent material, radio-opaque material or segment 14 which could be formed from a radio-transparent material such as glass-fiber reinforced plastic, paragraph 0020).

4: DiFonzo teaches the claimed invention as discussed above for Claim 1 and DiFonzo further teaches that the structural support member is embedded within an interior of the case or is disposed on a visible exterior surface of the case (the hinge is visible on the surface of the case, see Figure 3, paragraph 0025).

5: DiFonzo teaches the claimed invention as discussed above for Claim 1 and DiFonzo further teaches that the structural support member (10) is positioned between an exterior layer of the case (exterior of 22 Figure 3) and an interior layer of the case (interior of 22, facing device 26, see Figure 3).

16: DiFonzo teaches an assembly (assembly shown in Figures 1-3) comprising an electronics-enabled device (electronic device 28) and a case (case comprising flaps 22, 24, and hinge, left side of Figure 3) for stowing the electronics-enabled device (capable of accommodating the electronics-enabled device), the case comprising a structural support member (Figure 1, where fiber-reinforced plastic structure 10 is used in providing support for structures such as cover 32, paragraph 0020, 0022) that provides rigidity to the case and is composed of an RF transparent material to permit the passage of wireless signals through the case (fiber reinforced structure 10 may include multiple portions such as segment 12 and segment 14, each of which may be formed using a different type of fiber, such as segment 12 formed from a non-radio-transparent material, radio-opaque material or segment 14 which could be formed from a radio-transparent material such as glass-fiber reinforced plastic, paragraph 0020).

21: DiFonzo teaches the claimed invention as discussed above for Claim 16 and DiFonzo further teaches that the case (case shown in Figure 3 is a clam-shell design with a hinge, left side of Figure 3).

Claim(s) 1, 4, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 5,878,873).

1: Clark teaches a case (case 10) having an interior space (interior space 22) capable of stowing an unclaimed electronic article, the case comprising a structural support member that 

4: Clark teaches the claimed invention as discussed above for Claim 1 and Clark further teaches that the structural support member is embedded within an interior of the case or is disposed on a visible exterior surface of the case (support 14 is located on the exterior surface of the case 12, Figure 1).

8: Clark teaches the claimed invention as discussed above for Claim 1 and Clark further teaches that an entirety of the case is composed of an RF transparent material (fiberglass, col. 5, ll. 1-5).

1: Clark teaches a case (case 10) having an interior space (interior space 22) capable of stowing an unclaimed electronic article, the case comprising a structural support member that provides rigidity to the case (support member 38) and is composed of an RF transparent material to permit the passage of wireless signals through the case (fiberglass, as the material of choice for RF transparent material col. 5, ll. 1-5, as interpreted in paragraph 0022 of Applicant’s specification).

9: Clark teaches the claimed invention as discussed immediately above for Claim 1 and Clark further teaches that the structural support member is a hinge that is configured to move the 

10: Clark teaches a case (10) capable of accommodating electronics enabled eyewear, the case comprising: a body (body 12) defining an opening (opening at end 16) leading to a storage chamber (22) capable of retaining the unclaimed eyewear, a front surface (see Figure 2 below), a rear surface (see rear surface, facing the exterior of the case 12, see Figure 2), a bottom surface (see 27, Figure 2) connecting the front surface to the rear surface (see Figure 2, where 27 connects the front to the rear surface), and left and right side walls each connecting the front, rear and bottom surfaces (see Figure 2, where the sidewalls each are connected to the front, rear and bottom surface) and 
a structural support member (38) that provides rigidity to the case and is composed of an RF transparent material that permits the passage of wireless signals through the case (the material of choice is of fiberglass, col. 5, ll. 1-5).

11: Clark teaches the claimed invention as discussed above for Claim 11 and Clark further teaches that the structural support member is entirely composed of an RF transparent material (col. 5, ll. 1-5).

13: Clark teaches the claimed invention as discussed above for Claim 11 and Clark further teaches that the structural support member is a hinge that is configured to move the body from an expanded position (hinge 38 permits the body and the lid into an expanded position in .

    PNG
    media_image1.png
    607
    718
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whichel US (2016/0073747).

1: Whichel teaches a case (case 100) having an interior space (having interior space within 14’s and 12) for stowing an electronic article (capable of accommodating an unclaimed electronic article, such as small music player), the case comprising a structural support member that provides rigidity to the case (support member 12) with the exception of composed of an RF transparent material to permit the passage of wireless signals through the case.
Whichel teaches the claimed invention as discussed above and Whichel further teaches that RF transparent material such as fiber glass was the material of choice (paragraph 0051). Furthermore, Applicant’s specification teaches that fiberglass or fiber reinforced resins are the material of choice for RF transparent material (paragraph 0022, Applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whichel such that the structural support member is composed of an RF transparent material such as fiberglass, in order to provide protection to objects contained within the case and to provide longevity and durability for long term use.

2: The modified Whichel teaches the claimed invention as discussed above for Claim 1 with the exception that the structural support member is a flexible sheet composed of fiber reinforced resin.
Whichel further teaches that RF transparent material such as fiber glass, fiber reinforced plastics, resins, or polymers or any other suitable material was the material of choice (paragraph 0051). Furthermore, Applicant’s specification teaches that fiberglass or fiber reinforced resins are the material of choice for RF transparent material (paragraph 0022, Applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whichel such that the structural support member is composed of an RF transparent material such as fiber reinforced resins, in order to provide protection to objects contained within the case and to provide longevity and durability for long term use.

3: The modified Whichel teaches the claimed invention as discussed above for Claim 1 and Whichel further teaches that the structural support member is a living hinge (support member 12 is a living hinge).

4: The modified Whichel teaches the claimed invention as discussed above for Claim 1 and Whichel further teaches that the structural support member is embedded within an interior of the case or is disposed on a visible exterior surface of the case (hinge 12 is visible on the exterior of the case 100, Figure 1).

8: The modified Whichel teaches the claimed invention as discussed above for Claim 1 except that the entirety of the case is composed of an RF transparent material.
Whichel teaches that the case 100 could be made from RF transparent material such as fiber glass, fiber reinforced plastics, resins, or polymers or any other suitable material was the material of choice (paragraph 0051). Furthermore, Applicant’s specification teaches that fiberglass or fiber reinforced resins are the material of choice for RF transparent material (paragraph 0022, Applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whichel such that the case is made entirely of an RF transparent material such as fiber reinforced resins or fiber glass, in order to provide protection to objects contained.

9: The modified Whichel teaches the claimed invention as discussed above for Claim 1 except that the structural support member is a hinge that is configured to move the body from an expanded position (expanded position in Figure 3) to a collapsed position (collapsed position in Figure 1).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFonzo et al. (DiFonzo US 2013/0233762) in view of Whichel US (2016/0073747).

18: DiFonzo teaches the claimed invention as discussed above for Claim 16 with the exception of the entirety of the case is composed of an RF transparent material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DiFonzo such that the case is made entirely of an RF transparent material such as fiber reinforced resins or fiber glass, in order to provide protection to objects contained, as taught by Whichel.

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orogun-Thomas (Orogun US 6,923,313) in view of Whichel US (2016/0073747).

10: Orogun teaches a case (Figures 1-3) capable of accommodating electronics enabled eyewear, the case comprising: a body (see Body in Figure 2 below) defining an opening (14) leading to a storage chamber (15) for retaining the unclaimed eyewear, a front surface (see Figure 2 below), a rear surface (see Figure 2 below), a bottom surface (see Figure 2 below) connecting the front surface to the rear surface (see Figure 2 below), and left and right side walls (see Figure 2 below) each connecting the front, rear and bottom surfaces (see Figure 2 below), and a structural support member (16, with hinge portion on the left side of Figure 3) that provides rigidity to the case (when 16 is closed) with the exception that the structural support member is composed of an RF transparent material that permits the passage of wireless signals through the case.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orogun such that the structural support member is composed of an RF transparent material such as fiberglass, in order to provide protection to objects contained within the case and to provide longevity and durability for long term use.

12: Orogun-Whichel teaches the claimed invention as discussed above for Claim 10 and Orogun-Whichel further teaches that the structural support member is a flexible sheet composed of fiber reinforced resin (as modified above in Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orogun-Whichel such that the structural support member is a flexible sheet composed of fiber reinforced resin in order to provide protection to objects contained within the case and to provide longevity and durability for long term use.

13: Orogun-Whichel teaches the claimed invention as discussed above for Claim 10 and Orogun further teaches that the structural support member is a hinge (see hinge in Figure 3 below) that is configured to move the body from an expanded position (hinge permits the body and the lid into an expanded position in Figure 2) capable of housing the unclaimed electronics enabled eyewear to a collapsed position (collapsed position shown in Figures 1 and 3).

    PNG
    media_image2.png
    808
    654
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    690
    820
    media_image3.png
    Greyscale

14: Orogun-Whichel teaches the claimed invention as discussed above for Claim 13 and Orogun further teaches that the hinge is a living hinge (see hinge in Figure 3 above where the hinge function as a living hinge).

Allowable Subject Matter
Claims 6-7, 15, 17 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735